EPITOMIZED OPINION
KINKADE, J.:
An action was brought by Dorf for damages for breach of personal service contract. On the trial of the cause the evidence was conflicting as to whether or not the creamery company, his employer, was justified in discharging Dorf.. The jury found for Dorf. The creamery company endeavored to get the judgment reversed on' the grounds that the judgment was against manifest weight of evidence. Held:
1. That where the evidence is conflicting and even though the court might arrive at a different conclusion from that which the jury arrived at, that if there is sufficient evidence that reasonable minds would differ as to the finding of fact, the court cannot reverse.